 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
HOME BANK
2005 DIRECTORS’ DEFERRAL PLAN
 
 
The Board of Directors (the “Board”) of Home Bank (the “Bank”) on December 22,
2008, has approved the adoption of the Home Bank 2005 Directors’ Deferral Plan
(hereinafter referred to as the “Benefit Plan”) effective as of January 1, 2005,
to allow eligible Directors (as defined below) the opportunity to participate in
the Benefit Plan and defer all or a portion of their directors’ fees in
accordance herewith.
 
It is the intent of the Bank that this Benefit Plan be considered an unfunded
arrangement maintained primarily to provide supplemental retirement benefits and
to be considered a non-qualified benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
 
I.
ELIGIBILITY

 
Eligibility to participate in the Benefit Plan shall be open to employee and
non-employee members of the Board of Directors of the Bank who are selected by
the Board of Directors and designated in resolutions of the Board to become a
participant in this Benefit Plan (hereinafter referred to as a “Director”).
 
II.
DEFINITIONS

 
A.        Beneficiary:
 
A Director shall have the right to name a Beneficiary of the death benefit as
described in Paragraph IX hereinbelow. The Director shall have the right to name
such Beneficiary at any time prior to the Director’s death and submit it to the
Plan Administrator (or Plan Administrator’s representative) on the form
provided. Once received and acknowledged by the Plan Administrator, the form
shall be effective. The Director may change the Beneficiary designation at any
time by submitting a new form to the Plan Administrator. Any such change shall
follow the same rules as for the original Beneficiary designation and shall
automatically supersede the existing Beneficiary form on file with the Plan
Administrator.
 
If the Director names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Plan Administrator, must be
signed by that Director’s spouse and returned to the Plan Administrator.
 
If the Director dies without a valid Beneficiary designation on file with the
Plan Administrator, the death benefits shall be paid to the Director’s spouse,
or if none, to his estate.
1

--------------------------------------------------------------------------------


If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the
benefit.  Any distribution of a benefit shall be a distribution for the account
of the Director and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.
 
B.
Change in Control:

 
 
“Change in Control” shall mean a change in the ownership of Home Bancorp, Inc.
(the “Company”) or the Bank, a change in the effective control of the Company or
the Bank or a change in the ownership of a substantial portion of the assets of
the Company or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.

 
C.
Disability:

 
“Disability” shall mean a Director (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Bank (or would have received such benefits for at least three months if
the Director had been eligible to participate in such plan).
 
D.        Fees:
 
The Fees eligible to be deferred under this Benefit Plan shall be any and all
amounts paid to the Director for the Director’s services as a director,
including, but not limited to, annual fees, meeting fees, and committee fees.
The Fees deferred under this Benefit Plan shall be credited to an account
established for the Director, subject to the election requirement of Paragraph
IV.
 
E.         Plan Year:
 
A “Plan Year” shall mean January 1st through December 31st.
 
F.         Separation from Service:
 
“Separation from Service” shall mean a termination of the Director’s services
(whether as an employee or as an independent contractor) to the Bank (including
companies which are deemed to be part of a controlled group of corporations with
the Bank for purposes of Treasury Regulation §1.409A-1(h)) for any reason other
than death or Disability.  Whether a Separation from Service has occurred shall
be determined in accordance with the requirements of Section 409A of the Code
based on whether the facts and circumstances indicate that the Company, the Bank
and the Director reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Director would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.
2

--------------------------------------------------------------------------------


G.
Specified Employee:

 
“Specified Employee” shall mean a key employee as defined in Section 416(i) of
the Code (without regard to Section 416(i)(5) of the Code) and as otherwise
defined in Section 409A of the Code and the regulations thereunder.
 
III.       DEFERRALS
 
A Director may elect to defer up to one hundred percent (100%) of the Director’s
Fees each year while rendering services to the Bank as a director.
 
IV.       DEFERRAL AND PAYMENT ELECTIONS
 
With respect to each Plan Year in which a Director desires to defer Fees, the
Director shall file a deferral election form for the Fees to be deferred.  Such
form shall be filed with the Plan Administrator no later than the end of the
Plan Year immediately preceding the Plan Year during which services will be
performed for Fees deferred, and is effective only to defer Fees that have not
yet been earned by the Director.
 
Deferral elections, once made, are irrevocable for the Plan Year in which the
Fees are to be deferred.  At the time of a Director’s initial deferral election,
such Director shall also elect the time and form of payment of his Director
Deferred Compensation Account (i.e., lump sum or a number of annual installments
not to exceed ten (10) annual installments), on a form provided by the Bank.
 
A.         Initial Deferral Election(s):
 
Upon notification of eligibility to participate in this Benefit Plan during the
initial Plan Year, and if the Director elects to defer Fees, the Director shall
deliver to the Plan Administrator:
 
(a)           a deferral election form, signed and dated;
 
(b)           a Beneficiary form, signed and dated; and
 
(c)           a payment election form, signed and dated.
 
The Director shall deliver such forms to the Plan Administrator within thirty
(30) days of notification of eligibility, and shall set forth on the forms the
amount of fees to be deferred.
3

--------------------------------------------------------------------------------


B.           Transitional Elections Prior to 2009.  On or before December 31,
2008, if a Director wishes to change his payment election with respect to
amounts previously deferred, the Director may do so by completing a payment
election form approved by the Plan Administrator, provided that any such
election (i) must be made at least 12 months before the date on which benefit
payments due to a Separation from Service or upon a fixed date are scheduled to
commence, (ii) must be made before the Director has a Separation from Service or
a termination of employment or service due to death or Disability, (iii) shall
not take effect before the date that is 12 months after the date the election is
made and accepted by the Plan Administrator with respect to payments to be made
due to a Separation from Service or upon a fixed date, (iv) does not cause a
payment that would otherwise be made in the year of the election to be delayed
to a later year, and (v) does not accelerate into the year in which the election
is made a payment that is otherwise scheduled to be made in a later year.
 
C.           Changes in Payment Elections after 2008.  On or after January 1,
2009, if a Director wishes to change his payment election, the Director may do
so by completing a payment election form approved by the Plan Administrator,
provided that any such election (1) must be made at least 12 months before the
date on which benefit payments due to a Separation from Service or upon a fixed
date are scheduled to commence, (2) must be made before the Director has a
Separation from Service or a termination of service due to death or Disability,
(3) shall not take effect before the date that is 12 months after the date the
election is made by the Director and accepted by the Plan Administrator, and (4)
for payments to be made other than upon death or Disability, must provide an
additional deferral period of at least five years from the date such payment
would otherwise have been made (or in the case of any installment payments
treated as a single payment, five years from the date the first amount was
scheduled to be paid).  For purposes of this Benefit Plan and clause (4) above,
all installment payments under this Benefit Plan shall be treated as a single
payment.
 
V.        CREDITS
 
The Bank shall establish a bookkeeping account for each Director (hereinafter
referred to as the “Deferred Compensation Account”) which shall be credited on
the dates such Fees would otherwise have been paid with the percentage that the
Director elected to have deferred on the deferral election form, in addition to
any Bank contributions made to the Benefit Plan.
 
VI.
INTEREST

 
Investment earnings on the Director’s Deferred Compensation Account shall be
calculated at an annual fixed interest rate equal to the interest rate for the
two year Treasury Bill as published in the Wall Street Journal on the first
Thursday of December to be applied for the subsequent plan year.  Should the
first Thursday in December be a holiday, the rate in effect as of the first
previous Friday (or the next day prior to that which is not a holiday) will be
the rate used.  Earnings will be calculated and credited on the Bank’s books
monthly. Each Director’s Deferred Compensation Account will be created at the
Bank and will be credited with the earning rate as stated herein or as set by
the Board each year. This rate will be applied to the entire average daily
balance in the Director’s Deferred Compensation Account, calculated as of the
end of each month, using the actual number of days per month and 365 days
annually. For the 2005, 2006, 2007 and 2008 Plan Years, the fixed crediting rate
was 3.04%, 4.45%, 4.58% and 3.03%, respectively.  For the Plan Year beginning
January 1, 2009, the fixed crediting rate will be 0.82%.
4

--------------------------------------------------------------------------------


VII.     PAYMENT OF THE DIRECTOR’S DEFERRED COMPENSATION
A.           Payment of the Director’s Deferred Compensation Account:
 
At all times, each Director shall be one hundred (100%) vested in the Director’s
Deferred Compensation Account. Each Director (or his Beneficiary in the event of
the Director’s death) shall be entitled to payment of his Deferred Compensation
Account as of the earliest to occur of the following events selected by a
Director on his deferral election form (hereinafter “Director Elected Event”),
unless one of the events specified in Paragraphs VII.B or VIII.A. occurs first:
 

 
(i)  
Separation from Service (as defined in Paragraph II.F. above),

 

 
(ii)  
Disability (as defined in Paragraph II.C. above),

 

 
(iii)  
Change in Control (as defined in Paragraph II.B. above), or

 

 
(iv)  
One or more fixed dates as specified on a deferral election form.

 
All such deferred compensation, together with interest thereon, shall be payable
to such Director or his/her Beneficiary in a single cash lump-sum payment,
within thirty (30) days following the earliest Director Elected Event that
occurs, or if applicable upon the events specified in Paragraph VII.B. or
VIII.A. below.  Notwithstanding the foregoing, the Director may designate an
optional installment payment method as provided herein, in which event the first
annual installment shall be paid commencing within thirty (30) days following
the date of the event that triggered the distribution (unless otherwise required
by Paragraph IV.C. above) and shall be payable in equal annual installments
thereafter over a period not to exceed ten (10) years as elected by the
Director.  If a Director does not make an election as to the form of payment of
his Deferred Compensation Account hereunder, then distribution of such account
will be made in a single lump sum payment within thirty (30) days following the
earliest to occur of the Director’s Separation from Service, Disability or
death, an unforeseeable emergency or a Change in Control, except as provided
below.  Notwithstanding anything in this Benefit Plan to the contrary, if a
Director is deemed to be a Specified Employee at the time of Separation from
Service, then any payments made on account of Separation from Service will be
made or will commence on the first day of the month following the lapse of six
(6) months after the date of the Separation from Service (or, if earlier, upon
the death of the Director following the date of Separation from Service).  If
payments are to made in the form of annual installments and are delayed as set
forth in the preceding sentence, then (a) the number of annual installments
shall remain the same, (b) the amount of the annual payments shall be calculated
based on the commencement date being the first day of the month following the
lapse of six months after the date of the Separation from Service, and (c) the
annual payments shall be paid commencing as of the date set forth in the
preceding sentence, with subsequent annual installments to be paid on the annual
anniversary date of the first installment payment.
5

--------------------------------------------------------------------------------


The dollar amount of each annual installment paid to a Director or his or her
Beneficiary shall be determined by multiplying the value of the Director’s
Deferred Compensation Account as of the close of business on the date
immediately preceding the commencement of such payment by a fraction.  The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of annual installments remaining to be paid to the
Director or his or her Beneficiary, including the annual installment for which
the calculation is being made. For example, if a Director elected to receive 10
annual installments, the amount of the the first annual installment shall be
1/10th of the Director’s Deferred Compensation Account, the second annual
installment shall be 1/9th of the then remaining Director’s Deferred
Compensation Account, and so on.
 
B.           Early Withdrawal due to an Unforeseeable Emergency:
 
In addition to the above Director Elected Events, the Bank will permit early
withdrawals for an “unforeseeable emergency” (as defined below) under certain
circumstances arising as a result of events beyond the control of the Director.
The Director may submit an application for an in-service early withdrawal due to
an unforeseeable emergency to the Board of Directors. If in the discretion of
the Board, the Director is permitted to take an early withdrawal due to an
unforeseeable emergency, the Board shall make a distribution to such Director
from the Director’s Deferred Compensation Account. Such distribution shall be
paid in a lump sum payment within thirty (30) days after the Board determines
that the Director is permitted to take an early withdrawal due to an
unforeseeable emergency. The amount of such lump sum payment shall be limited to
the amount reasonably necessary to meet the Director’s requirements to the
extent such emergency is not relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Director’s assets (to the extent
the liquidation of such assets will not cause severe financial hardship) or by
cessation of deferrals.
 
For purposes of this section, the term “unforeseeable emergency” means a severe
financial hardship to the Director resulting from an illness or accident of the
Director, the Director’s spouse, the Director’s dependent (within the meaning of
Section 152(a) of the Code), or the Director’s Beneficiary, loss of the
Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Director. For these purposes, (i) the imminent foreclosure of or eviction
from the Director’s primary residence, (ii) the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, or (iii) the need to pay for the funeral expenses
of a spouse, a Beneficiary, or a dependent may also constitute an unforeseeable
emergency.  At all times the definition of “unforeseeable emergency” shall be
construed in accordance with the definition under Section 409A.  If the Director
seeks to make a new deferral election following a distribution due to an
unforeseeable emergency, it must be done in accordance with Section 409A of the
Code.
 
VIII.    DEATH OF DIRECTOR
 
     A.   Prior to Commencement of Payments:
 
In the event of the death of a Director prior to commencement of payments, the
Director’s Deferred Compensation Account balance as of the date of death shall
be paid in a lump sum to the Beneficiary. Such payment shall be made within
thirty (30) days following the Bank’s notification of the Director’s death.
6

--------------------------------------------------------------------------------


 
    B.  
Subsequent to Commencement of Payments:

 
In the event of the death of a Director after commencement of payments but prior
to the Director receiving all payments due the Director under this Benefit Plan,
the remaining Deferred Compensation Account balance as of the date of death
shall be paid in a lump sum to the Beneficiary. Such payment shall be made
within thirty (30) days following the Bank’s notification of the Director’s
death.
 
IX.       MISCELLANEOUS
 
A.        Applicable Law:
 
The validity and interpretation of this Agreement shall be governed by the laws
of the State of Louisiana.
 
B.        Continuation as Director:
 
Neither this Benefit Plan nor the payments of any benefits hereunder shall be
construed as giving to any Director any right to be retained as a member of the
Board of Directors of the Bank.
 
 
C.
Gender:

 
Whenever in this Benefit Plan words are used in the masculine or neutral gender,
they shall be read and construed as in the masculine, feminine or neutral
gender, whenever they should so apply.
 
 
D.
Headings:

 
Headings and subheadings in this Benefit Plan are inserted for reference and
convenience only and shall not be deemed a part of this Benefit Plan.
 
 
E.
Partial Invalidity:

 
If any term, provision, covenant, or condition of this Benefit Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Benefit Plan
shall remain in full force and effect notwithstanding such partial invalidity.
7

--------------------------------------------------------------------------------


 
F.
Permissible Acceleration Provision:

 
Except as specifically set forth herein or in another section of this Benefit
Plan, no acceleration of the time or schedule of any payment may be made
hereunder.  Notwithstanding the foregoing, under Treasury Regulation Section
1.409A-3(j)(4), or any subsequent guidance issued by the Unites States Treasury
Department, a payment of deferred compensation may be accelerated in any of the
following circumstances: (i) as a result of certain domestic relations orders;
(ii) in compliance with ethics agreements with the federal government; (iii) in
compliance with ethics laws or conflicts of interest laws; (iv) in limited
cash-outs (but not in excess of the limit under Section 402(g)(1)(B)) of the
Code; (v) in the case of certain distributions to avoid a non-allocation year
under Section 409(p) of the Code; (vi) to apply certain offsets in satisfaction
of a debt of the Director to the Bank; (vii) in satisfaction of certain bona
fide disputes between the Director and the Bank; or (viii) for any other purpose
set forth in the Treasury Regulations and subsequent guidance issued under
Section 409A of the Code.
 
X.           AMENDMENT OR TERMINATION OF THE BENEFIT PLAN
 
A.           Amendment and Termination of the Benefit Plan.  The Board of
Directors of the Bank may at any time amend the Benefit Plan, provided that no
such action shall deprive any Director, former Director or Beneficiary of any
payment of deferred compensation to which the Director, former Director or
Beneficiary may have been entitled under the Benefit Plan prior to the effective
date of such action.  The Bank may terminate the Benefit Plan at any time, and
payment of the deferred compensation shall be made in accordance with the
distribution provisions hereunder, except as set forth in Paragraph X.B.
below.  Notwithstanding anything in the Benefit Plan to the contrary, the Board
of Directors may amend in good faith any terms of the Benefit Plan or the
deferral election form, including retroactively, in order to comply with Section
409A of the Code.
 
B.           Effect of Amendment or Termination.
 
(i)           General.  No amendment or termination of the Benefit Plan shall
directly or indirectly reduce the vested portion of any account held hereunder
as of the effective date of such amendment or termination.  A termination of the
Benefit Plan will not be a distributable event, except in the three
circumstances set forth in Paragraph X.B.(ii) below.  No additional deferrals
shall be made to the account of a Director, but the Bank shall continue to
credit interest pursuant to Paragraph VI until the balance of the Director’s
account has been fully distributed to the Director or his Beneficiary.
 
(ii)           Termination.  Under no circumstances may the Benefit Plan permit
the acceleration of the time or form of any payment under the Benefit Plan prior
to the payment events specified herein, except as provided in this Section
X.B.(ii).  The Bank may, in its discretion, elect to terminate the Benefit Plan
in any of the following three circumstances and accelerate the payment of the
entire unpaid balance of the Director’s vested benefits as of the date of such
payment in accordance with Section 409A of the Code, provided that in each case
the action taken complies with the applicable requirements set forth in Treasury
Regulation §1.409A-3(j)(4)(ix):
8

--------------------------------------------------------------------------------


A.           the Benefit Plan is irrevocably terminated within the 30 days
preceding a Change in Control and (1) all arrangements sponsored by the Bank and
the Company and any successors immediately following the Change in Control that
would be aggregated with the Benefit Plan under Treasury Regulation
§1.409A-1(c)(2) are terminated with respect to each participant that experienced
the Change in Control event, and (2) each Director and all participants under
the other aggregated arrangements receive all of their benefits under the
terminated arrangements within 12 months of the date that all necessary action
to irrevocably terminate the Benefit Plan and the other aggregated arrangements
is taken;
 
B.           the Benefit Plan is irrevocably terminated at a time that is not
proximate to a downturn in the financial health of the Bank or the Company and
(1) all arrangements sponsored by the Bank that would be aggregated with the
Benefit Plan under Treasury Regulation §1.409A-1(c) if a Director participated
in such arrangements are terminated, (2) no payments are made within 12 months
of the date the Bank and the Company take all necessary action to irrevocably
terminate the arrangements, other than payments that would be payable under the
terms of the arrangements if the termination had not occurred, (3) all payments
are made within 24 months of the date the Bank and the Company take all
necessary action to irrevocably terminate the arrangements, and (4) the Bank and
the Company do not adopt a new arrangement that would be aggregated with the
Benefit Plan under Treasury Regulation §1.409A-1(c) if a Director participated
in both arrangements, at any time within three years following the date the Bank
and the Company take all necessary action to irrevocably terminate the Benefit
Plan; or
 
C.           the Benefit Plan is terminated within 12 months of a corporate
dissolution taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred by a Director under the Benefit Plan are included in the Director’s
gross income in the later of (1) the calendar year in which the termination of
the Benefit Plan occurs, or (2) the first calendar year in which the payment is
administratively practicable.
 
XI.           ADMINISTRATION AND CLAIMS
 
A.            Plan Administrator:
 
The Plan Administrator of this Benefit Plan shall be Home Bank. The Plan
Administrator shall be responsible for the management and administration of this
Benefit Plan. The Plan Administrator may delegate to others certain aspects of
the management and operation responsibilities of this Benefit Plan including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.
9

--------------------------------------------------------------------------------


B.         Claims Procedure:
 
a.   Filing a Claim for Benefits:
 
Any Director, Beneficiary, or other individual (the “Claimant”) entitled to
benefits under this Benefit Plan may file a claim request with the Plan
Administrator. The Plan Administrator will, upon written request of a Claimant,
make available copies of all forms and instructions necessary to file a claim
for benefits or advise the Claimant where such forms and instructions may be
obtained.
 
b.   Denial of Claim:
 
A claim for benefits under this Benefit Plan will be denied if the Bank
determines that the Claimant is not entitled to receive benefits under the
Benefit Plan.  A notice of a denial shall be furnished to the Claimant within a
reasonable period of time after receipt of the claim for benefits by the Plan
Administrator. This time period shall not exceed more than ninety (90) days
after the receipt of the properly submitted claim.  However, if the Plan
Administrator determines, in its discretion, that an extension of time for
processing the claim is required, such extension shall not exceed an additional
ninety (90) days.  Any extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.
 
  c.    Content of Notice:
 
The Plan Administrator shall provide a written notice to every Claimant who is
denied a claim for benefits, which notice shall set forth the following:
 
(i)         The specific reason or reasons for the denial;
 
 
(ii)
A specific reference to the pertinent Benefit Plan provisions on which the
denial is based;

 
 
(iii)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and

 
 
(iv)
Any other necessary information.

10

--------------------------------------------------------------------------------


                d.  
Review Procedure:

 
The purpose of the review procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review.  The Claimant, or his duly authorized
representative, may:
 
 
(i)
Request a review upon written application to the Plan Administrator. The
application for review must be made within sixty (60) days of the receipt of
written notice of denial of the claim.

 
 
(ii)
Review and copy (free of charge) pertinent Benefit Plan documents, records and
other information relevant to the Claimant’s claim for benefits;

 
 
(iii)
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.

 
e.          Decision on Review:
 
A decision on review of a denied claim shall be made in the following manner:
 
 
(i)
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim.  The decision on review shall be made promptly, but generally not later
than sixty (60) days after receipt of the application for review.  If the Plan
Administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial sixty (60) day period. In no event shall the
extension exceed a period of sixty (60) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator expects to
render the determination on review.

 
 
(ii)
The decision on review shall be in writing and shall include the specific
reasons for the decision written in an understandable manner with specific
references to the pertinent Benefit Plan provisions upon which the decision is
based.

 
 
(iii)
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

11

--------------------------------------------------------------------------------


 
 
(iv)
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.

 
f.           Exhaustion of Remedies:
 
A Claimant must follow the claims review procedures under this Benefit Plan and
exhaust his or her administrative remedies before taking any further action with
respect to a claim for benefits.
 
C.        Arbitration:
 
If a Claimant continues to dispute the benefit denial based upon completed
performance of this Benefit Plan or the meaning and effect of the terms and
conditions hereof, then the Claimant may submit the dispute to an Arbitrator for
final arbitration.  The Arbitrator shall be selected by mutual agreement of the
Bank and the Claimant. The Arbitrator shall operate under any generally
recognized set of arbitration rules.  The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.
 
XII.     EFFECTIVE DATE
 
The Effective Date of this Benefit Plan shall be January 1, 2005.
 
[signature page follows]
12

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, Home Bank has adopted this Benefit Plan as of December
22, 2008, retroactively effective as of January 1, 2005.
 
 

 
HOME BANK
           
 
By:
/s/ Michael P. Maraist
   
Michael P. Maraist
   
Chairman of the Board

 
13

--------------------------------------------------------------------------------

 